DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed over the prior art(s) of record.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 16, Luo teaches “A method for classifying 2D shape comprising: creating a training dataset for the shape under study with the similar shape group and the dissimilar shape group; computing an average shape from the similar shape group; aligning all shapes in the database to the average shape; classifying shapes into two clusters based on their distances (Abstract).”  Luo also teaches “an exemplary training dataset, in which the study shape (i.e., a target shape) is the shape of cistern extracted from brain images. The training dataset is created by manually selecting two types of shapes: the similar shapes and the dissimilar shapes. The similar shapes represent the same object type, therefore they appear to have a high degree of similarity, and the motivation of having two shape groups in the training dataset is to simplify the classification problem by focusing on the characteristics of study shape and its distinction from other shapes (par. 0027).”  
In addition, Maison teaches “a method for identifying and extracting images of one or more users in an interactive environment comprising the steps of: --obtaining a depth map (7) of a scene in the form of an array of depth values, and an image (8) of said scene in the form of a corresponding array of pixel values, said depth map (7) and said image (8) being registered; 
Furthermore, Zhang teaches “an improved-convolution-neural-network-based automatic prediction method for a foot image size. The prediction method comprises: S1, carrying out training of a foot image classifier; and S2, predicting a size and a parameter that correspond to a foot image automatically by using the foot image classifier, and a foot image collection module for collecting a foot image, a training module for training a foot image classifier based on an improved convolution neural network, a storage module for storing a foot image, a basic foot size parameter, and a foot image classifier model, a transmission module for transmitting a foot image in real time, and an automatic prediction module for predicting a size and a parameter that correspond to a foot image automatically (Abstract).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed training a foot position (FP) classifier to classify the images into the person location labels, wherein the FP classifier is configured according to a multi-layer architecture and the training results in determination of a plurality of weights for connecting layers in the multi-layer architecture; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649